Citation Nr: 1125450	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-11 683	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

This appeal to the Board of Veterans Appeals (Board) arises from a December 2005 rating action that denied service connection for a skin disorder, to include as due to AO exposure.

Be decision of December 2009, the Board remanded this case to the RO for further development of the evidence and for due process development,

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

The Veteran contends that he currently suffers from a skin disorder that is a result of exposure to AO in service in Vietnam.  He asserts that he was physically examined at a Minnesota VA Medical Center (VAMC) in approximately 1980, and that that examination report is pertinent to his claim.  In a March 2010 memorandum, a VA official noted treatment of the Veteran at the Minneapolis VAMC.

Under the applicable criteria, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).

In December 2009, the Board remanded this case to the RO to secure copies of all records of treatment and evaluation of the Veteran for a skin disorder at the St. Cloud, Minnesota VAMC from 1980 up to the present time.  In July 2010, some medical records were received from the St. Cloud VAMC, but none dated prior to 2005.  In May 2011, the veteran's representative argued that the evidentiary development in this case was inadequate, as the VA had only made one effort to obtain St. Cloud VAMC records dating back to 1980, and had failed to continue efforts to obtain those Federal records until either they were received from St. Cloud or a records storage repository such as the Federal Records Center, or notification was provided that further efforts to obtain them would be futile, as required by 38 C.F.R. § 3.159(c)(1).  The Board also notes that no efforts were made to obtain records from the Minneapolis, Minnesota VAMC from 1980 to the present time.

Under the circumstances, the Board finds that due process of law requires the RO to make additional efforts to obtain and associate with the claims folder copies of all records of examination, treatment, and evaluation of the Veteran for any skin disorder at the St. Cloud and Minneapolis, Minnesota VAMCs from 1980 up to the present time, as well as make efforts to obtain them from any pertinent records storage repository such as the Federal Records Center.  The Board points out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain and associate with the claims folder copies of all records of examination, treatment, and evaluation of the Veteran for any skin disorder at the St. Cloud and Minneapolis, Minnesota VAMCs from 1980 up to the present time.  This should include a search for records at any pertinent Federal records storage repository such as the Federal Records Center.  The Board emphasizes that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  All records/responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.  
   
4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.             
 
5.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

